 WEST TEXASEQUIPMENTCOMPANY39APPENDIXNOTICE TO ALL OUR MEMBERS,OFFICERS,AND REPRESENTATIVES AND TO ALLEMPLOYEES OF VOGTLI&SONS CONSTRUCTION CORP.As recommended by a Trial Examiner of the National Labor Relations Board andin order to conduct the business of Local 17 as required by the National LaborRelationsAct, wenotify you that:WE WILL NOT try to cause Vogtli & Sons Construction Corp.to refuse tohire any worker because he does not have clearance to the job from Local 17or has not been referred by us.WE WILL NOT try to cause Vogtli & Sons Construction Corp. to refuse to hireany worker because he has engaged in lawful union activities which do notmeet with our approval.WE WILL NOT try to cause Vogtli&Sons Construction Corp.to discriminateagainst any employee or applicant for employment in any way that violatesthe National Labor Relations Act.WE WILL pay Harold W. Regenauer for the time he lost from work withVogtli &Sons Construction Corp because of our having caused that Companynot to hire him, and we will notify Regenauer and that Company that we donot object to Regenauer's working for any employer.LOCAL 17,INTERNATIONAL UNION OFOPERATING ENGINEERS,AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days after its date, and must not be altered,defaced, or covered by any other material.Employees may communicate with the Board'sRegional Office, Fourth Floor,The 120 Building, 120 Delaware Avenue, Buffalo, New York,14202, Telephone No.TL 6-1782, if they have any question concerning this notice or compliance with itsprovisions.West Texas Equipment CompanyandInternational Union ofOperating Engineers,AFL-CIO,Local191.Case No. 16-CA-1729.June 25, 1963DECISION AND ORDEROn April 5, 1963, Trial Examiner W. Edwin Youngblood issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certainunfair labor practices, and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in the at-tached Intermediate Report.The Trial Examiner also found thatthe Respondent had not engaged in certain other unfair labor prac-tices, and recommended that the complaint be dismissed with respectto such allegations.Thereafter, the General Counsel filed exceptionsto the Intermediate Report and it supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Leedom andBrown].143 NLRB No. 7. 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the General Counsel's exceptions and brief, andthe entire record in this case, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner.'ORDERThe Board adopts the Recommended Order of the Trial Examiner.'Member Brown would find that Tifton Holcomb was discriminatorily discharged inviolation of Section 8(a) (3) as alleged.He would base this conclusion on the fact thatHolcomb was retained for 7 months despite his allegedly poor work,was never warnedthat his work performance might subject him to discharge;was known by his supervisor,Peek, to be the only union adherent In his department;and In a context of interrogationand threats found coercive and violative of Section 8(a) (1), Holcomb was discharged aweek after Respondent learned of his union activity and a few days after Respondentquestioned him about his feelings toward the Union.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed September 21, 1962, by International Union of OperatingEngineers, AFL-CIO, Local 191 (herein called the Union) a complaint was issuedagainst Respondent on November 6, 1962,1 alleging violations of Section 8(a) (1)and (3) of the Act, by interrogating employees concerning their union activities,threatening employees with discharge or other reprisals if the Union did not winthe election, threatening employees with loss of economic benefits and other benefitsunless they refrained from supporting the Union, and discharging Tifton W. Holcombbecause of his union activities.The complaint was amended at the hearing toallege that Respondent violated Section 8(a) (1) by unilaterally granting wage in-creases to two of its employees on or about November 19. Respondent deniesithas committed the alleged violations.All parties were represented at the hear-ing which was held before Trial Examiner W. Edwin Youngblood on January 16,1963, at Amarillo, Texas.All parties were afforded an opportunity to be heard,make oral argument, and file briefs.The General Counsel and Respondent filedbriefswhich have been duly considered.Disposition of Respondent's motion todismiss the complaint, as amended, which was made at the hearing and upon whichruling was reserved, is disposed of in accordance with the findings herein.Upon the entire record, and from my observation of the witnesses, includingtheir demeanor while testifying, I make the following.FINDINGS OF FACT1.THE BUSINESSOF RESPONDENTRespondent, a Texas corporation, has places of business at Lubbock and Amarillo,Texas, where it is engaged in selling and servicing heavy construction equipment.Only the Amarillo place of business is involved herein.In 1961, a representative period, Respondent purchased and received goodsvalued in excess of $50,000 directly from points in other States.Respondentadmits, and I find, that it is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDRespondent contends that Local 191 is not a labor organization as defined inthe Act.A representative of Local 191 credibly testified that it has no constitutionor bylaws, but that employees of employers participate in its activities, its pur-pose is to represent employees, and it has contracts with employers. I find Local'Unless otherwise noted,all dates mentioned are in 1962. WEST TEXAS EQUIPMENT COMPANY41191 of International Union of Operating Engineers is a labor organization as definedin the Act.2III.THE ALLEGED UNFAIR LABOR PRACTICESA. Interference,restraint,and coercionIn August the Union began a campaign to organize the employees of Respondent.At least twounionmeetings were held, including a meeting on September 9.Pur-suant to the suggestion of a representative of the Union, a group of four employeesmet the following day with Wesley T. Morgan, Jr., Respondent's service manager,to inform him of theirunionactivities.Morgan's status as a supervisor as definedin the Act is admitted.The employees present were Curtis Brinkley, ForrestWright, Jerry Geisert, and Tifton Holcomb.There is no serious dispute as to thesubstance of the conversation which ensued in Morgan's office.Geisert, who actedas spokesman for the employees, credibly testified that he told Morgan they hadattendeda union meetingthe previous day and had decided to notify a supervisorso that he could notify management.At that point, according to Geisert, Morgan'sface got "pretty red, and he startedstompingthe floor a little," and said that therewas not anything he could do about it but "be sure you get them all, or look out."Geisert toldMorgan that they understood they had to have 51 percent andMorgan replied, "Well, you want to be sure and get that 51 percent, or look out."Holcomb and Geisert were then dismissed by Morgan and left the room.Brinkleycredibly testified substantially in accordance with Geisert's version of the conversa-tion.According to Brinkley's credible testimony, after Geisert advised Morganof theirunionactivitiesMorgan said, "Well, if it goes union there ain't nothing Icould do about it," but "If it don't, by God, look out, and I mean by God lookout."Also, Morgan looked around and said, "I know just who came in here, too." 3Morgan's testimony does not differ substantially from that of Geisert or Brinkley;in fact, he admitted that he told the employees after it was brought out the Unionhad to have 51 percent, "Well, by God, you'd better have."It is clear and I find that Morgan's statements to these employees constitutedimplied threats that if the Union was not designated as the employees' representa-tive Respondent would take action adverse to the interests of those employees whohad supported the Union, and Respondent thereby violated Section 8(a)(1).Ac-cordingly, I reject Respondent's contention that Morgan's statements were privilegedand not violative of the Act.On September 13 about 9 a.m., employeeBlessenencountered Leroy M. Rickman,Respondent's office and credit manager, on his way from the front office to the shop.Rickman is admittedly a supervisor as defined in the Act.Rickman askedBlessenifhe had heard what had happened, to which Blessen replied that he had heardthat "they brought the Unionin on us."Rickman then said, "Well, I guess you knowthat we could lose some benefits out here?" to which Blessen replied, "We couldprobably get cut to 40 hours andin time ofa slack period we could be laid off."Further Rickman stated, "We have always in the past worked on our used equipmentwhen there was a slack period." and that "could be stopped." 4I find Rickman's statements to Blessenconstituted clearly expressed threats thatemployees' hours might be cut and that contrary to past practice they might not bepermitted to work on used equipment in slack periods, if the Union were successful.Accordingly I reject Respondent's contention made in its brief that Rickman'sstatements were merely his opinions and not violative of the Act. I find Respondentviolated Section 8(a)(1) by Rickman's statements.Cf."M" System, Inc., MobileHome Division, Mid-States Corp.,118 NLRB 502, 509, 510.2 Cf.Mark J Gerry, Inc., d/b/a Dove Manufacturing Company,128 NLRB 778.s It is not without significance that Morgan, according to Brinkley's credible and un-contradicted testimony, asked Brinkley when he was hired some 5 years before the hearingIf he had ever belonged to a union and when Brinkley admitted that he had Morgan toldhim that if .he ever started a union at Respondent's plant, he (Morgan) would dischargehim.*Based on the credited testimony of Blessen.Rickman's version was substantially thesame as Blessen's but he asserted Blessen initiated the conversation and that his state-ments were simply answers to questions put by Blessen. Blessen has been an employee ofRespondent for about 6 years and was still so employed at the time of hearingOn cross-examination Blessen was very cooperative with Respondent's counsel in answering ques-tions and this plus his attitude and manner on the stand convinced me that he would saynothing detrimental to Respondent if it were not so.Moreover, his version when con-sidered in context with other circumstances detailed herein has the ring of truth.There-fore I have rejected Rickman's version of the conversation 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDFollowing the conversation with Rickman just related and on the same day, Bles-sen spoke with Morgan out in the yard.According to Blessen's credited and un-contradicted testimony,Morgan asked him what he thought about the Union, towhich Blessen replied that it had good and bad points.Morgan then stated, "Well,I guess we could lose some of our benefits," adding that they could lose theirretirement.5I reject Respondent's contention that Morgan's statement was merely an expressionof opinion and find it constituted a threat of loss of retirement benefits if the Unionwas successful, and therefore is violative of Section 8(a)(1) 6During the week of September 9, Charlie G. Peek, Respondent's parts managerand admittedly a supervisor as defined in the Act, talked individually with a numberof employees in the parts department about the Union. Peek testified that he beganthese conversations by asking the employee, "What do you think of that uniontalk?" or "Wonder what all this talk is going to lead to" or words to that effect.Further, Peek stated that he had these conversations with Tifton Holcomb andemployees Caldwell, Cooper, Fristch, and Pigg.The Board has held such systematicinquiries interfered with, restrained, and coerced employees in their right to engagein or refrain from engaging in union activites, although the interrogations did notcontain threats of reprisals.Charlotte Union Bus Station, Inc., et al.,135 NLRB228.Accordingly, I reject Respondent's contention that the interrogation was lawfulbecause unaccompanied by threats or coercion and find Respondent thereby violatedSection 8(a)(1).On September 13 Peek, as noted above, questioned Holcomb regarding the Union.Holcomb replied that "he felt it was a good thing."During this conversation Peek,after referring to the advantages and disadvantages of the Union, stated that theemployees "would possibly lose" their "48-hour week, and go back to 40-hours aweek." 7 In the context in which the conversation occurred I infer and find thatPeek's reference to loss of overtime meant in the event the Union won. I thereforefind Respondent by Peek's statement threatening the loss of overtime violated Sec-tion 8(a)(1).The record establishes that employees Pigg and Fristch were granted wage in-creases on November 19. Pigg and Fristch were employed on August 20.Thus,these employees received raises after about 3 months of employment.General Counsel contends Respondent's normal practice is to award increasesafter 6 months and since these increases came after only 3 months, this deviationplus the fact they came after knowledge of union activity warrant the inference thatthey were made for the purpose of deterring union activities. In support of his con-tention regarding Respondent's practice, General Counsel points to the testimonyof Holcomb and Cook.Holcomb testified he was told by Peek when hired thatnormally new employees were given raises after 6 months; Cook testified in effectthat it was common knowledge that employees did not receive a raise until after6 months.On the other hand, Respondent, although admitting the raises were granted with-out consulting the Union, contends it has a long-established custom of awardingwage increases when they are earned. Peek testified that the company policy regard-ing raises for employees in the trial period was to leave it up to the supervisorto determine when the raise was to be given. Peek further testified he had givenraises within 2, 3, and 4 months of the starting time of a new employee. It is sig-nificant in that regard that Cook who was employed December 7, 1961, received hisfirst raise onMarch 19.Thus Cook received a raise about 3 months after com-mencing his employment. In these circumstances, it seems clear and I find thatRespondent has a policy of awarding merit raises as they are earned. So far as therecord shows, these raises were awarded without any comment whatsoever relatingto the Union. I am persuaded these raises were awarded in accordance with Re-spondent's customary practice and were unrelated to union activities. In my opinion,General Counsel has failed to sustain the burden of proving the wage increases weregranted to discourage employees from supporting the Union.Cf.Hyman and IsraelBurwick, d/b/a Carl Burwick and Company,115 NLRB 629, 636.B. The alleged discriminatory discharge of Tifton HolcombHolcomb was employed by Respondent on February 9 as a shipping clerk inthe parts department at an hourly rate of $1.45.As referred to above, HolcombB According to GeneralCounsel'sExhibit No. 2, Respondent has a "Retirement Trustfor Employees."e Cf. "M" System,Inc., supra.Based onthe uncontradietedand creditedtestimony of Holcomb. WEST TEXAS EQUIPMENT COMPANY43was in the group of employees who met with Morgan on September 10. In addi-tion Holcomb attended two union meetings and signed a union card.On September 11, according to Holcomb, he overheard Rickman, while talkingwith Supervisors Sharp and Morgan, say that "if it was left up to him he'd fireevery damn one of them without giving them a reason." 8 Rickman in effect deniedmaking the statement attributed to him by Holcomb and testified that he said, "It'sa good thing that Mr. Roots isn't here, or he would probably fire the whole damnbunch." 9 I credit Rickman's version because I do not consider it likely that hewould admit making a statement detrimental to his employer's interest unless hein fact made the statement.On September 13, as found above, Holcomb was asked by Peek about the Unionand Holcomb told Peek he "felt it was a good thing." In addition, as found above,Peek threatened Holcomb with loss of overtime if the Union were successful. Itis clear and I find that Peek in this conversation was seeking to discourage Holcombfrom supporting the Union.10Holcomb testified that during this conversation ofSeptember 13, he asked Peek about a raise and Peek replied "he had gone beforeMr. Roots for three of us raises, and that one had gotten it, and that two of us wereturned down." iiHolcomb credibly and without contradiction testified that he had not receivedany warnings of possible discharge during his employment nor received any writtenreprimand.Holcomb was discharged on September 17 by Peek.General Counsel contends the underlying motivation for Holcomb's dischargewas his union activity.Respondent contends Holcomb was discharged becausehe was an unsatisfactory employee.We turn now to a consideration of the testi-mony which tends to support Respondent's contention.Holcomb worked under the supervision of Peek. Peek testified that he hadobserved that Holcomb was slow in his work and about 6 weeks or 2 months afterHolcomb was hired he talked with him in an effort to find out "what was hold-ing him back."During this conversation, he told Holcomb his work was not satis-factory and thereafter discussed his work with him on the average of about oncea month. Peek testified that after he talked with Holcomb "he would show im-provement for 2 or 3 days" but then "he'd be back in the same rut again, slowdown." In addition, Peek testified that these conversations would always end witha discussion of Holcomb's family troubles.i2According to Peek, he decided in July that Holcomb would never make a "suit-able" parts man and should be discharged.Peek testified he reached this decisionbecause Holcomb was slow in his work and lacked initiative. Peek further testi-fied Holcomb did not "jump in and help" get the job done, adding "he'd just standthere and look at things."Peek met with Roots in the middle of July and therewas, a general review of the operations in the parts department. Peek testifiedthat during this meeting Roots wanted to know what he was going to do aboutHolcomb and Peek told him his "mind was made up to let him [Holcomb] go assoon as vacations were over, and a replacement was hired."According to Peek,the decision was reached at this time that he and Roots would meet again onSeptember 15 to consult further about the termination of Holcomb.Peek testified that due to people being out on vacation and the press of work,he was unable to call the employment agency for a replacement for Holcomb untilthe latter part of July.On August 20, a replacement for Holcomb, Wayne Pigg,was hired.Dale Cook, a former employee of Respondent, credibly testified that he workedas a shipping and receiving clerk with Holcomb and that he told Peek severaltimes, including an occasion about July 1, that Holcomb was not doing as muchwork as he should, and "was sitting around quite a bit, and not helping out."8The General Counsel does not contend this to be a violation of Section 8(a) (1)apparently because there is no evidence Rickman intended the remark to be overheard byan employee or knew that it was.9 Roots is Respondent's president."In his brief,on page 4, General Counsel states that Peek told Holcomb he had notbeen concentrating on his work"but recently had been doing better," and further statesthat Peek told Holcomb he would speak to Roots about a raise for him after Roots re-turned on September 15. I have diligently searched the record and have been unableto find these statements therein.11For reasons stated herein I do not credit this testimony insofar as it implied Peekhad recommended Holcomb for a raise.12Holcomb was divorced,and his former wife, who had custody of their child,refused toletHolcomb visit the child. In addition, Holcomb's mother had recently died. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDPeek replied that he knew Holcomb was not working as much as he should andhe was considering steps to correct the situation.13Rickman credibly testified that Peek told him in August that Holcomb had notproved to be a satisfactory employee; that when he (Peek) cautioned him abouthiswork, he would improve temporarily and then fall back in a slump.Further,that he (Peek) had "just about given up on him and felt like he should replacehim."Peek testified that vacations were over by September 1 and by that date he haddecided Pigg could take over Holcomb's duties. In addition, Peek testified thathe was unable to meet with Roots on September 15 as previously agreed upon be-cause Roots was out of town. Peek testified, however, that he met with Rootswhen he returned from out of town which was Monday, September 17.Accord-ing to Peek, he told Roots "what [hel was confronted with and asked what shouldbe done, because [he] had been told that we could not fire anyone, or lay anyoneoff, or anything, since we had notification of the Union."Peek testified that sincehe planned to lay someone off, he asked for advice. Peek further testified thatRoots told him he would get advice on it and let him know.According to Peek, the following events took place on the afternoon of Septem-ber 17: Peek went out to the shipping department and got Holcomb and took himto an office.There he explained to Holcomb that he had been warned on "nu-merous occasions" that his work was not satisfactory, which Holcomb admittedwas true.Peek advised Holcomb that Pigg was making "a good hand" and could"take over" Holcomb's duties.Holcomb commented that he had never been firedbefore and was sorry that it happened. In addition, Holcomb said "he kind ofrealized that he hadn't worked like he should have."Holcomb inquired if thedischarge had anything to do with the Union and Peek replied "definitely not," add-ing that the decision had been made the previous July "as to the steps that we weretaking at the present time."Peek testified, as stated above, that he normally gave a new employee who wassatisfactory a raise within 2 to 4 months of his employment and that Holcombdid not receive a raise.Further, that he had never given any written reprimandsto employees. In addition, Peek testified that there were three shipping clerks afterHolcomb was employed and as of the time of the hearing Respondent had threeshipping clerks in its employ.Holcomb did not dispute Peek's testimony; in fact much of it was admitted byHolcomb.Holcomb admitted that shortly after he went to work for Respondent,Peek told him that he was not concentrating on his work.At that time Holcombtold Peek of his family troubles.Holcomb admitted further that Peek talked tohim "at least twice" about his failure to concentrate on his job. In addition,Holcomb admitted acknowledging during the discharge interview that his work was"at times" unsatisfactory.Finally,Holcomb admitted Peek's version of the dis-charge conversation was substantially correct.The threshold issue, in my opinion, is Peek's credibility.We turn now to a con-sideration of this issue.Peek's testimony was given in a convincing manner andwas not shaken by cross-examination. It was uncontradicted; indeed, as noted above,much of it is admitted by Holcomb. In addition Peek's testimony regarding hisdecision in July that Holcomb was an unsatisfactory employee who should be re-placed is corroborated in important respects by other witnesses.For example, thereisCook's credible testimony of his conversations with Peek, and particularly theconversation in July when Peek stated that he knew Holcomb was not working ashe should and was taking steps to correct the situation. In addition there is Rick-man's credible testimony that Peek advised him in August (which was before com-pany knowledge of the union activities was shown to exist) that Holcomb was nota satisfactory employee and he (Peek) felt he should be replaced.Moreover, Peek'stestimony that Pigg was hired to replace Holcomb is substantiated by the fact that thecomplement of three shipping clerks was the same at the time of the hearing as itwas when Pigg was hired.General Counsel contends, however, that there are certain discrepancies in Peek'stestimony: (1) Peek attempted to discourage Holcomb's union activity in the con-versation of September 13 which was long after the July decision to dischargeHolcombGeneral Counsel raises the question of why Peek would seek to dis-courage Holcomb's union activity when he knew Holcomb was to be discharged.Peek's testimony satisfactorily explains this point; the meeting with Roots scheduledfor September 15 had not yet been held.Moreover, as stated above, Peek under-19 Cook left the employof Respondentapparently because he had disobeyed an order ofPeek and quit rather than waiting to see if he would be fired. WEST TEXAS EQUIPMENT COMPANY45stood that supervisors were not to take any adverse personnel action since Respond-ent had been notified of the union activities of its employees.Therefore, when Peektalked to Holcomb on September 13, he did not know whether Holcomb's dischargecould be effectuated as planned. (2) General Counsel contends that Peek's testi-mony that he and Roots arranged to meet on September 15 to discuss Holcomb's dis-charge is incredible. In support of this contention General Counsel argues that Peekhad the authority to discharge employees because he discharged Holcomb.Thiscontention is rejected because it is clear that Peek did not discharge Holcomb untilafter he had consulted with and obtained the approval of Roots.Moreover, evenassuming that Peek had the authority to discharge employees, the fact that he con-sultedwith the president of the Company about discharging an employee wouldnot be incredible.14Accordingly, under all the foregoing circumstances I credit Peek's testimony.Therefore, I find that Peek and Roots agreed in July that Holcomb would be dis-charged after the vacation period was over, a suitable replacement hired and trained.and they met again on September 15.None of these considerations, so far as therecord establishes, were related to union activities.Itwill be recalled that Holcomb testified in effect that Peek told him he (Peek)had recommended to Roots that Holcomb be given a raise.Although Peek did notdirectly contradict this testimony, it is inherently improbable that Peek would havedone so for it is clear from Peek's credited testimony that within a month or twofrom Holcomb's employment Peek considered Holcomb's work unsatisfactory andthereafter did not change his mind.For Peek to have recommended a raise forHolcomb under these circumstances would have been illogical, and it would havebeen just as illogical for Peek to tell Holcomb on September 13 that he had triedto get him a raise.On the other hand Holcomb's testimony on cross-examinationwas unimpressive and self-contradictory.For example, he testified that his personalproblems never occupied his attention while he was working and yet a few short ques-tions later he admitted that he had discussed his personal problems with Peek"possibly" in explanation of his lack of concentration on the job. In view of theforegoing, I canot credit Holcomb's testimony on this point.I am unable to atach any significance to the admitted failure of Peek to warnHolcomb of possible discharge if he did not improve.Not all supervisors followthis practice and after July it would have been illogical for Peek to do so becausehe had already decided on Holcomb's discharge.Nor can I give any weight to theabsence of written reprimands in view of Peek's testimony that he did not follow thepractice of giving written warnings.Therefore, under all the circumstances, and although Respondent's hostility to theUnion is clearly shown by its interrogation of and threats to employees regardingunion activity, although Respondent's knowledge of Holcomb's union activity isclear and although his discharge was effectuated shortly after his union activitiesbecame known to Respondent, I am constrained to conclude that General Counselhas not sustained his burden of proof by a preponderance of evidence.The fore-going suspicious circumstances do not counterbalance Peek's credited and uncon-tradicted testimony that it was decided in July that Holcomb was unsatisfactory andshould be terminated. I do not think the advent of the Union, after the decision todischarge Holcomb was made and was in the process of being effectuated, imposedan obligation on Respondent to revoke this decision, discharge Pigg, and continueHolcomb in their employment.This conclusion is further buttressed by Holcomb'sown testimony admitting unsatisfactory work. I cannot find Respondent's assertedreason for the discharge to be pretextuous in these circumstances.Accordingly, Ishall recommend dismissal of the complaint insofar as it alleges Respondent violatedSection 8(a) (3) of the Act by the discharge of Holcomb.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCERespondent's activities found to be unfair labor practices in section III, above,occurring in connection with the operations of Respondent described in section I,above, have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.11Nor does the fact that Peek did not recommend Holcomb's discharge until about5 months after he was hired detract from his credibility.Although he testified a shippingclerk could be trained in a week or two, Peek did not testify he recommended Holcomb'sdischarge because hecouldnot do the work, rather he testified he recommended Holcomb'sdischarge because hedidnot dothe work. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYIn view of my findings that the Respondent has interfered with, restrained, andcoerced employees in the exercise of their rights under the Act, I shall recommendthat it cease and desist therefrom and post an appropriate notice.Upon the basis of the foregoing findings of fact and upon the entire recordin this case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.The Union is a labor organization within the meaning of the Act.3.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a)(1) andSection 2(6) and (7) of the Act.4.Respondent has not violated the Act by granting wage increases to certainof its employees on November 19.5.Respondent has not violated Section 8 (a) (3) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andpursuant to Section 10(c) of the National Labor Relations Act, as amended, itisrecommended that Respondent West Texas Equipment Company, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating employees concerning union activities in a manner constitut-ing interference, restraint, or coercion in violation of Section 8 (a) (1) of the Act.(b)Threatening to lay off its employees in slack periods, eliminate overtimework and retirement benefits, or threatening to discriminate against its employeesin any other manner because of their union or concerted activities.(c) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of their rights guaranteed by Section 7 of the Act.2.Take the following affirmative action which is necessary to effectuate thepolicies of the Act:(a) Post in conspicuous places at its place of business in Amarillo, Texas, in-cluding all places where notices to employees customarily are posted, copies of theattached notice marked "Appendix." 15Copies of said notice, to be furnished bythe Regional Director for the Sixteenth Region, shall, after being duly signed bythe Respondent's representative, be posted by it immediately upon receipt thereof,and maintained by it for at least 60 consecutive days thereafter.Reasonable stepsshall be taken by the Respondent to insure that said notices are not altered, defaced,or covered by any other material.(b)Notify said Regional Director, in writing, within 20 days from the receiptof this Intermediate Report and Recommended Order, what steps the Respondenthas taken to comply herewith.1615 If this Recommended Order should be adopted by the Board, the words "As ordered by"shall be substituted for "As recommended by a Trial Examiner of" in the notice In thefurther event that the Board's Order be enforced by a decree of a United States Court ofAppeals, the words "Pursuant to a Decree of the United States Court of Appeals, Enforc-ing an Order of" shall be substituted for "As ordered by."1e In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESAs recommended by a Trial Examiner of the National Labor Relations Board,we are posting this notice to inform our employees of the_ nghts guaranteed themin the National Labor Relations Act.WE WILL NOT interrogate employees concerning union activities in a mannerconstituting interference, restraint, or coercion in violation of Section 8(a)(1)of the Act. THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.47WE WILLNOT threatento lay off ouremployees in slack periods,eliminateovertime work and retirement benefits, or threaten to discriminate against ouremployees in any other manner because oftheirunion or concertedactivities.WE WILL NOT violate anyof the rightswhich you have under the NationalLaborRelationsAct tojoin a union of yourown choiceor not to engage inany union activities.All ouremployees are free to become or remain members of International Unionof Operating Engineers,AFL-CIO, Local 191, or any otherunionand they arealso free to refrain from joining any union.WEST TEXAS EQUIPMENT COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain postedfor 60 days from the dateof posting,and mustnot be altered, defaced, or covered by any othermaterial.Employees may communicatedirectlywith the Board'sRegionalOffice, SixthFloor,Meacham Building,110 West Fifth Street, Fort Worth, Texas; 76102, Tele-phone No. Edison5-4211,Extension2131,if they have any question concerningthisnotice or compliance with its provisions.The Great Atlantic and Pacific Tea Company,Inc.andAmericanFederation of GrainMillers, AFL-CIO,Petitioner.Cases Nos.19-RC-3196, 19-RC-3220, and 19-RC-3221. June 25, 1963DECISION ON REVIEW AND DIRECTION OF ELECTIONUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, hearings were held before hearing officers designatedby the Board. The rulings made at the hearings are free from prej-udicial error and are hereby affirmed.On March 7, 1963, the Regional Director for the Nineteenth Regionissued a decision in Case No. 19-RC-3196 finding, as contended bythe Petitioner, that the employees in the fresh pack department of theEmployer's operation constituted an appropriate unit, and directingan election in that unit.The Employer filed a request with the Boardfor review of the Regional Director's decision, contending that only aplantwide production and maintenance unit is appropriate.On April2,1963, the Board granted the request and stayed the election. There-after, in view of the Board's action, the Regional Director forwardedto the Board for decision the petitions subsequently filed by Petitionerin Cases No. 19-RC-3220 and 19-RC-3221, in which Petitioner soughtunits comprised of the maintenance group and the frozen food depart-ment, respectively.As the three petitions involve identical partiesand similar issues, the Board has decided to consolidate them fordecisional purposes.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with these cases to a three-memberpanel [Chairman McCulloch and Members Rodgers and Leedom].143 NLRB No. 11.